Case 20-10553-CSS Doc 493 Filed 05/12/20 Page 1of1

8 = a,
United States Bankruptcy Court i i i m Li
District of Delaware OO20MAY 12 ABLE 46
824 Market Street, 3 Floor CLERK
US BANKRUPTCY CO
Wilmington, DE 19801 MISTRICT OF Are 2
May 7, 2020

Dear Sir or Madam,

! want to withdraw my initial claim from Debtor Art Van Furniture, LLC, Case number 20-10553 and
Claim #529. This initial claim was filed on March 30, 2020. | have filed this claim again when the case was
converted to Chapter 7 on April 7 and there is no need for duplication. Please let me know if you have
any questions on this matter and thank you for your efforts.

Sincerely,

(hveL YUU fore—~

Edward V. McGovern, creditor
1008 Glencoe Avenue
Pittsburgh, PA 15220
412-508-2255

emcgovern1008 @comcast.net
